DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,788,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matters.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama et al (US 2018/0306272).
Tomiyama et al a torsional vibration damper, comprising: a rotary member (12) that is rotated by a torque applied thereto (see ¶69); an inertia body (20) that oscillates relatively to the rotary member (12) in response to a change in the torque so as to suppress torsional vibrations resulting from the change in the torque (see Fig 2); a rolling member (25) that is rotated with the rotary member (12)  while being displaced radially outwardly by a centrifugal force (see ¶75); a guide section (21) that is formed on the rotary member (12) to hold the rolling member (25), while allowing the rolling member (25) to move radially outwardly from a predetermined radially inner limit position of the guide section (21) but restricting the rolling member (25) to move in a circumferential direction (see Fig 2A); and a raceway surface (26) as an arcuate surface formed on the inertia body (20) to which the rolling member (25) is centrifugally brought into contact (see Fig 2A), wherein the raceway surface (26) is adapted to push the rolling member toward a the radially inner limit position against the centrifugal force when a relative rotation between the rotary member and the inertia body is caused (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to he employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 II)., and the torsional vibration damper further comprises a restriction mechanism (23) that establishes a restriction force in a direction to restrict the relative rotation between the rotary member (12) and the inertia body (20), when the rolling member centrifugally pushed onto the raceway surface is pushed radially inwardly by the raceway surface toward the radially inner limit position of the guide section (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to he employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 II)., and the restriction mechanism (23) comprises a buffer member (23) that is attached to any one of the rotary member (12) and the inertia body (20) to maintain the rolling member (25) to a position away from the radially inner limit position of the guide section (21).
Re claim 7, the restriction mechanism (23) is arranged between the rotary member (12) and the inertia body (20), and the restriction mechanism includes an elastic member (23) that establishes elastic force in a direction to reduce an angle of relative rotation between the rotary member (12) and the inertia body (20) when the relative rotation between the rotary member (12) and the inertia body (20) is caused.
Re claim 11, the rolling member (25) centrifugally pushed onto the raceway surface is pushed radially inwardly by rolling on the raceway surface toward the radially inner limit position of the guide section (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to he employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 II).
Re claim 12, the radially inner limit position (21b) of the guide section (21) is a bottom surface (see Fig 3).
Re claim 13, the restriction mechanism (23) establishes the restriction force between the inertia body (20) and the rotary member (12).
Re claim 14, the restriction mechanism (23) is configured to restrict the relative rotation between the rotary member (12) and the inertia body (20) before the rolling member reaches the radially inner limit position (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to he employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656